Citation Nr: 0619175	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  01-05 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.  He died in December 2000.  The appellant is 
his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Houston, Texas.  The Board remanded this matter in June 2003 
for a re-hearing, and then in April 2004 for further 
development.  A videoconference hearing was held before the 
undersigned Judge in July 2003.  Appellant's motion for 
advancement of the docket was granted in June 2006. 


FINDINGS OF FACT

1.  The veteran died in December 2000; his death certificate 
lists the immediate cause of death as aspiration pneumonia 
with underlying causes of cerebrovascular accident, 
hypertension, and diabetes mellitus.  

2.  At the time of the veteran's death, service-connection 
was in effect for fracture, transverse processes, L1-2, 3, 4, 
left with subsequent lumbar laminectomy with fusion and 
excision of herniated disc with radiculopathies involving L4-
S1 root levels (lumbar spine disability); the veteran was 
also receiving individual unemployability benefits since July 
1994.   

3.  The veteran's lumbar spine disability was not a direct or 
contributing cause of his death.

4.  Hypertension and diabetes mellitus were first shown many 
years after discharge from active duty and there is no 
competent medical evidence linking these disorders to any 
service-connected disorder or directly to service.

5.  A relationship is not shown between the causes of the 
veteran's death and any injury or disease during the 
veteran's service.

6.  The evidence does not show that the veteran was in 
receipt of or entitled to receive, compensation at the time 
of his death for service-connected disorder that was rated 
totally disabling on either schedular or unemployability 
basis for a period of 10 years immediately preceding death, 
or that he was so rated for a period of not less than 5 years 
from the date of discharge or other release from active 
service.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West Supp. 2005); 38 C.F.R. §§ 3.303 (2005).

2.  Entitlement to Dependency and Indemnity Compensation 
benefits under the provisions of 38 U.S.C.A. § 1318 is not 
established.  38 U.S.C.A. §§ 1318, 5107 (West Supp. 2005); 38 
C.F.R. § 3.22 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Prior to the initial unfavorable decision from the agency of 
original jurisdiction (AOJ), the claimant must be provided 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Such notice must include the following four 
elements:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claim.  

In this case, the appellant was issued a notice letter in 
March 2001, prior to the initial unfavorable decision.  
Although prior to the initial unfavorable decision, the March 
2001 letter failed to meet all four elements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In May 2005, 
the RO issued a letter that met all four elements. The May 
2005 letter provided the appellant with a summary of the 
relevant evidence, and specifically notified the veteran that 
VA would obtain all relevant, including the veteran's causes 
of death and service-connected lumbar spine disorder, and 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  She was advised that 
it was her responsibility to either send medical treatment 
records from the veteran's private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for her.  Additionally, the 
appellant was asked to submit any evidence in her possession.  
No other evidence was identified or submitted by the 
appellant.  No specific response to the May 2005 letter was 
received by VA.  The appellant was also provided notice of 
applicable laws and regulations, and a discussion of the 
facts of the case, and the basis for denial in a January 2006 
supplemental statement of the case (SSOC).  In response to 
the January 2006 SSOC, appellant indicated that she had no 
other information or evidence to submit.   

As sufficient and timely notice was provided to the 
appellant, it is therefore the Board's conclusion that the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claims.  The Board 
recognizes that the appellant did not receive proper notice 
prior to her initial unfavorable decision; however, based 
upon the May 2005 letter and January 2005 SSOC, no prejudice 
has been found.  In addition, no prejudice has been asserted 
by the appellant.  As such, the duty to notify the appellant 
was satisfied under the circumstances of this case.  38 
U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

During the pendency of the appeal, the Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned, 
if service connection is awarded.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The December 2001 letter 
did not include adequate notice of a disability rating and 
effective date for the service connection claim for cause of 
death on appeal.  Despite the inadequate notice, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Notification of disability ratings 
is not appropriate in this case.  And, the service connection 
cause of death claim decided in this case is denied.  As the 
claim is denied, any questions as to the appropriate 
effective date to be assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

At the outset, the Board notes that some of the veteran's 
service medical records are not on file and were apparently 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, in 1973.  The Court has held 
that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the- doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant. Russo v. Brown, 9 Vet. App. 46 (1996).

The claims file includes some service medical records, 
including separation examination and medical records 
pertaining to the veteran's back injury in service, numerous 
VA medical records, hospital records, treatment reports, and 
VA examination reports, and statements and testimony from the 
appellant and her daughter.  An attempt was made to obtain 
records from the Social Security Administration (SSA); 
however, response from SSA indicating that those records no 
longer exist.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  Appellant stated in 
February 2006 that she had no other information or evidence 
to submit.  

In summary, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the appellant in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.


II.  Service Connection for Cause of Death

In February 2001, the appellant filed claims for service 
connection for cause of the veteran's death and entitlement 
to dependency and indemnity compensation (DIC) benefits under 
the provisions of 38 U.S.C.A. § 1318.  Review of the record 
shows that the veteran died in December 2000.  His death 
certificate reflects that the immediate cause of death was 
aspiration pneumonia with underlying causes of 
cerebrovascular accident, hypertension, and diabetes 
mellitus.  

At the time of his death, the veteran was service-connected 
for a lumbar spine disability and was receiving individual 
unemployability compensation benefits since July 1994.  

The law pertaining to the appellant's claim states that the 
surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must show that the service-connected disability was either 
the principal or a contributory cause of death.  

For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause or be etiologically related to the cause 
of death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West Supp. 2005); 38 C.F.R. § 3.312 
(2005).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2005).  There are primary 
causes of death, which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4) (2005).

In this case, the Board must assess the credibility and 
weight of all the evidence, including the medical evidence, 
to determine its probative value, accounting for evidence 
which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the March 2001 rating decision,  the RO denied appellant's 
claim for service connection for cause of death, finding that 
the veteran's death was not due to his service-connected 
lumbar spine disability, or otherwise related to his active 
duty service.  In her testimony before the undersigned Judge, 
the appellant essentially asserted that the severity of the 
veteran's lumbar spine problems prevented him from taking 
steps which would have helped alleviate the problem that 
causes his death. (T. 3, 12-13).  Following a fall 
approximately in 1997, the appellant asserted that the 
veteran became bedridden until his death in 2000.  (T. 10).  
The veteran also had breathing problems, which required 
oxygen treatment.  Appellant testified that he had difficulty 
applying the breathing devise due to his severe back 
problems. (T. 11-12).   

At the time the Board received the claim, there was no 
etiological opinion determining whether indeed, the cause of 
death was due to service or his service-connected disability.  
The findings from the RO were not supported by an etiological 
opinion.  In her testimony, the appellant conceded that she 
did not have an etiological opinion relating the veteran's 
lumbar spine disability to service.  (T.6-7).  Appellant's 
daughter, however, testified that she recalled physicians 
talking about how the veteran's back could be related to 
other health problems.  (T. 16).  Nevertheless, there is no 
written evidence of a medical etiological opinion in the 
record.  As a result, the Board remanded this claim in April 
2004 for, among other things, a medical etiology opinion to 
answer the questions whether the veteran's death was related 
to his service-connected lumbar spine disability. 

A September 2005 VA medical evaluation report indicated that 
it was the examiner's opinion that the veteran's service-
connected problems with the spine did not cause or contribute 
to his death.  The examiner stated that the veteran had 
multiple health problems or medical conditions.  In addition, 
pneumonia is one of the most common causes of death in 
patients of the veteran's age, according to the examiner.  
According to the examiner, he reviewed the claims file 
thoroughly and is certain that there is no relationship 
between the veteran's service-connected lumbar spine 
disability and his multiple health problems, which eventually 
lead to his death.  

Upon review, the Board finds the examiner's opinion to be 
competent medical evidence.  The examiner indicated that the 
claims file was thoroughly reviewed in connection with the 
opinion and the report.  The examiner correctly identified 
the issue to be addressed in the opinion.  Importantly, the 
examiner's opinion is also supported by the evidence in the 
claims file.  The Certificate of Death does not in any 
suggest a relationship between the cause or contributing 
causes of the veteran's death and his service-connected 
lumbar spine disability.  The lumbar spine disability was not 
referenced in the Certificate of Death, which specifically 
identified aspiration pneumonia as the immediate cause of 
death and cerebrovascular accident, hypertension, and 
diabetes mellitus as underlying causes of death.  Moreover, 
the extensive medical evidence in this case, particularly the 
treatment for the veteran's back problems, does not tend to 
show a relationship between the cause or contributing causes 
of the veteran's death.  

The only other evidence on this issue consists of statements 
and testimony from the appellant and her daughter that the 
veteran's service-connected lumbar spine disability was 
attributable to his death.  Unfortunately, this does not 
constitute competent medical nexus evidence in this case 
because, as laypersons they are not competent to render a 
medical nexus opinion based on cause of death. See generally 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As the 
competent medical evidence showed no relationship between the 
veteran's service-connected disability and his causes of 
death, the Board will now determine whether the veteran's 
causes of death were directly related to his service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Certain 
chronic disabilities, such as cardio-vascular-renal disease, 
including hypertension, and diabetes mellitus are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

As noted earlier, the service medical records are not 
complete.  However, it has not been asserted that the veteran 
had hypertension or diabetes mellitus during service.  The 
claims file also does not show that the veteran ever claimed 
that his hypertension or diabetes were first treated or 
diagnosed in service.  Separation examination dated in 
December 1945 indicated that cardiovascular system was 
normal.  Blood pressure readings were 133/70.  Pulse was 80 
from sitting position.  Examination was also negative for 
findings involving diabetes mellitus. 

The post-service medical evidence showed that hypertension, 
and diabetes mellitus were first shown many years after 
discharge from active duty.  There was no reference to 
hypertension or diabetes mellitus in VA examination reports 
dated in December 1947 or November 1950.  

The first indication of hypertension was noted from blood 
pressure readings reported the June 1954 VA examination.  The 
examination report showed readings of 158/90.  A diagnosis of 
hypertension, arterial, mild, was given.  The first diagnosis 
of diabetes mellitus was noted decades after service.  VA 
medical records in the 1980s noted that the veteran diabetes 
mellitus was well-controlled by medication.  In short, 
diagnosis of hypertension and diabetes mellitus were made 
many years after service.  Therefore, the veteran's 
hypertension and diabetes mellitus are not presumed to be 
incurred in service.  38 C.F.R. §§ 3.307, 3.309(a) (2005).  

As for etiology, there was also no competent medical opinion 
from any physician indicating that the causes of the 
veteran's death, or conditions contributing to his cause of 
death, were related to his active service, which ended in 
1946.  38 C.F.R. § 3.303(d) (2005).  With no evidence of 
hypertension or diabetes mellitus incurring in service, or 
for many years following service, any etiological opinion 
would be speculative in nature. 

In summary, based upon a review of the record, the 
preponderance of the evidence does not support a finding that 
the veteran's lumbar spine disability was a direct or 
contributing cause of the veteran's death and a relationship 
or that the veteran's death was otherwise attributable to 
service.  Accordingly, the Board concludes that the 
preponderance of the evidence is against a finding of service 
connection for the veteran's death.  Since the preponderance 
of the evidence is against this claim, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Thus, the claim is denied.

III. DIC under Section 1318

Where, as here, service connection for the cause of death is 
not shown, a surviving spouse of a "deceased veteran" may 
still be entitled to receive DIC benefits pursuant to 38 
U.S.C.A. § 1318(a) (West Supp. 2005) in the same manner as if 
the death were service-connected.  The appellant contends 
that because she is the surviving spouse of a deceased 
veteran who was rated as totally disabled, she is entitled to 
section 1318-DIC benefits.  

Under 38 U.S.C.A. § 1318, DIC benefits are available where 
the deceased veteran was in receipt of or entitled to receive 
(or but for the receipt of retired or retirement pay was 
entitled to receive) compensation at the time of death for a 
service-connected disability rated totally disabling if the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death, or 
was continuously rated totally disabling for a period of not 
less than 5 years from the date of such veteran's discharge 
or other release from active duty.  38 U.S.C.A. § 1318(b)(1) 
(West Supp. 2005).

The adjudication of claims for benefits pursuant to 38 
U.S.C.A. § 1318 has been complicated in recent years by 
conflicting judicial interpretations and by consequent 
changes in VA regulations.  Prior to January 21, 2000, 38 
C.F.R. § 3.22 provided for DIC under 38 U.S.C.A. § 1318 if 
the veteran was in receipt of or "for any reason" was not 
in receipt of, but would have been entitled to receive, 
compensation at the time of death for a service-connected 
disablement that was continuously rated totally disabling by 
a schedular or unemployability rating for a period of 10 or 
more years immediately preceding death, or from the date of 
the veteran's discharge or release from active duty for a 
period of not less than 5 years immediately preceding death.  
See 38 C.F.R. § 3.22(a)(2) (1999).

A number of Court decisions interpreting 38 U.S.C.A. § 
1318(b) have found that a surviving spouse was entitled to 
demonstrate that, for purposes of this section, the veteran 
hypothetically would have been entitled to a different 
decision on a service-connected-related issue, based on 
evidence in the claims file or in VA custody at the time of 
his/her death and under the law then applicable or 
subsequently made retroactively applicable.  See, e.g., Green 
v. Brown, 10 Vet. App. 111, 118-19 (1997); See also Cole v. 
West, 13 Vet. App. 268, 278 (1999); Carpenter v. West, 11 
Vet. App. 140 (1998), Wingo v. West, 11 Vet. App. 307 (1998), 

In response to such Court decisions, VA in January 2000 
amended 38 C.F.R. § 3.22, the regulation implementing § 1318, 
to restrict the award of DIC benefits to cases in which the 
veteran, during his or her lifetime, had established the 
right to receive total service-connected disability 
compensation for the period of time required by § 1318, or 
would have established such right but for clear and 
unmistakable error (CUE) in the adjudication of a prior claim 
or claims.  See 65 Fed. Reg. 3,388 (Jan. 21, 2000).  The 
regulation, as amended, specifically prohibits "hypothetical 
entitlement" as an additional basis for establishing 
eligibility.

Subsequently, National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003) (NOVA II), addressed a challenge to the validity 
of 38 C.F.R. § 3.22 as amended January 21, 2000.  The Federal 
Circuit held, in part, that 38 C.F.R. § 3.22 as amended was 
not invalid insofar as it precluded "hypothetical 
entitlement" as an additional basis for establishing 
eligibility under 38 U.S.C.A. § 1318.  As such, VA delineated 
that "hypothetical entitlement" was not a viable concept 
under either 38 U.S.C.A. §§ 1311(a)(2) or 1318, regardless of 
when the claim was filed.  

In doing so, VA established that the possible ways of 
prevailing on a claim for benefits under 38 U.S.C.A. § 1318 
are: (1) meeting the statutory duration requirements for a 
total disability rating at the time of death; or (2) showing 
that such requirements would have been met but for clear and 
unmistakable error in a previous decision.

The NOVA II decision appeared to end the debate about whether 
"hypothetical entitlement" was allowed under 38 U.S.C.A. § 
1318.  The January 21, 2000, amendment (65 Fed. Reg. 3,388) 
to 38 C.F.R. § 3.22 barred the "hypothetical" entitlement 
theory with respect to dependency and indemnity compensation 
(DIC) claims made pursuant to 38 U.S.C. § 1318.  In other 
words, in January 2000, in response to the above-referenced 
Court decisions, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims.  65 Fed. Reg. 
3,388 (Jan. 21, 2000).  The regulation, as amended, 
specifically prohibits "hypothetical entitlement" as an 
additional basis for establishing eligibility.  The Court in 
NOVA II found this permissible.

However, in the recent case of Rodriguez v. Nicholson, 19, 
Vet. App. 275 (2005), the Court determined that the January 
21, 2000 amendment to 38 C.F.R. § 3.22 was, in essence, a 
substantive change in the law.  As such, the Court found that 
application of the amended regulation barring use of 
"hypothetical entitlement" theory for DIC claims, based on 
service-connected disability rated totally disabling for at 
least 10 years prior to the veteran's death, to claims filed 
prior to January 21, 2000 had an impermissible retroactive 
effect.

Thus, in sum, the Court found that the January 21, 2000, 
amendment (65 Fed. Reg. 3,388) to 38 C.F.R. § 3.22 to bar the 
"hypothetical" entitlement theory with respect to 
dependency and indemnity compensation (DIC) claims made 
pursuant to 38 U.S.C. § 1318 is not applicable to claims 
filed prior to that date.  In other words, the hypothetical 
entitlement theory must be considered and applied with 
respect to section 1318 DIC claims filed prior to January 21, 
2000.  On and after that date, hypothetical entitlement 
claims are not authorized.  

Applying the above law to this case, the appellant filed her 
claim in February 2001, after 38 C.F.R. § 3.22 was amended.  
As such, any theory of entitlement based upon hypothetical 
entitlement is not permitted.  In order to established that 
the possible ways of prevailing on a claim for benefits under 
38 U.S.C.A. § 1318 are: (1) meeting the statutory duration 
requirements for a total disability rating at the time of 
death; or (2) showing that such requirements would have been 
met but for clear and unmistakable error in a previous 
decision.

Upon review, the evidence does not demonstrate that the 
appellant's claim meets the requirements under 38 U.S.C.A. 
§ 1318.  Service connection was not in effect for any 
disability shown to have caused or contributed to his death.  
However he was shown to be service-connected for lumbar spine 
disability and was in receipt of a 60 percent combined rating 
at the time of his death.  At the time of his death he was in 
receipt of total disability rating due to individual 
unemployability (TDIU) effective July 1994, less than 10 
years preceding his death.  TDIU was granted by the RO in a 
June 1997 rating decision.

Therefore, the evidence does not reflect that the veteran was 
continuously rated totally disabled due to any service-
connected disability for a period of 10 years or more at the 
time of his death, or that he was so rated for a period of 
not less than 5 years from the date of discharge or other 
release from active service.

For a possible CUE claim under 38 U.S.C.A. § 1318, as noted 
in the prior remand, appellant asserted that the veteran was 
unable to work due to his back disability prior to 1991, 
therefore, contending clear and unmistakable error (CUE).  
The Board emphasizes that CUE is a very specific and rare 
kind of error; it is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error in a prior final decision.  See 38 C.F.R. § 3.105a 
(2005); Baldwin v. West 13 Vet. App. 1, 5 (1999).  See also 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

The pleading requirements for raising a claim for CUE, 
include some degree of specificity as to what the alleged 
error is, and unless such error is obviously CUE on its face, 
an explanation as to why the result would have been 
manifestly different but for the error.  See Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993) ("...simply to claim CUE on the 
basis that previous adjudications had improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE."); Damrel v. Brown, 6 Vet. App. 242 
(1994) (alleged errors involving improperly weighed and 
evaluated evidence, did not rise to level of claim for CUE in 
context of claimant's attempt to establish entitlement to DIC 
benefits under section 1318).

In this case, appellant never specified any error to any 
specific prior decision that would have warranted TDIU prior 
to 10 years from the date of the veteran's death.  In a May 
2005 letter, the RO requested that appellant provide 
information of the date or approximate date of the 
decision(s) sought to be attacked collaterally, or otherwise 
provide sufficient details as to identify clearly the subject 
prior decision(s), and that she must indicate how, based on 
the evidence of record and the law at the time of the 
decision(s) being attacked, the veteran would have been 
entitled to prevail so as to have been receiving a total 
disability rating for ten years immediately preceding his 
death.  No response was received from the appellant.  As 
such, appellant has not met the criteria under 38 U.S.C.A. 
§ 1318, showing that such requirements would have been met 
but for clear and unmistakable error in a previous decision.

The Board is sympathetic to the appellant's contentions, 
however, the Board finds that the evidentiary record, with 
application of pertinent governing criteria, does not support 
a grant of entitlement to DIC benefits under 38 U.S.C.A. § 
1318.  Consequently, DIC benefits under § 1318 are not 
warranted.  The appeal is denied.


ORDER

Service connection for cause of death is denied.

Entitlement to Dependency and Indemnity Compensation benefits 
under 38 U.S.C.A. § 1318 is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


